Case 1:20-cv-23973-RNS Document 67 Entered on FLSD Docket 09/03/2021 Page 1 of 3




                             United States District Court
                                       for the
                             Southern District of Florida

 Eddy Perera-Gonzalez, Plaintiff,     )
                                      )
 v.                                   )
                                      ) Civil Action No. 20-23973-Civ-Scola
 Jorge Rodriguez and City of Hialeah, )
 Florida, Defendants.                 )
     Order Denying Motions for Reconsideration and for Leave to Amend

         Plaintiff Eddy Perera-Gonzalez seeks damages from Defendants Jorge
 Rodriguez, a law enforcement officer, and the City of Hialeah (the “City”),
 Rodriguez’s municipal employer, for injuries Perera-Gonzalez alleges he
 sustained when Rodriguez shot him in the neck. (1st Am. Compl. (“Compl.”), ECF
 No. 16.) After Perera-Gonzalez amended his initial complaint, the City sought
 dismissal, which the Court granted, with prejudice. The Court found, under
 Federal Rule of Civil Procedure 12(b)(6), Perera-Gonzalez failed to state a claim
 against the City in any of the counts against it: failure to train (count two);
 failure to supervise (count three); and negligent hiring (count four). (Order, ECF
 No. 39.) Perera-Gonzalez now asks the Court to reconsider its decision,
 requesting that the dismissal be granted without prejudice, as to counts two and
 three, and to grant him leave to amend so that he can then try to replead those
 two counts. (Pl.’s Am. Mot. for Recon., ECF No. 44; Pl.’s Mot. to Amend, ECF No.
 42.) In support, Perera-Gonzalez says the relief requested is necessary to prevent
 a manifest injustice based on evidence that was not previously available to him.
 (Pl.’s Am. Mot. for Recon. at 3.) In opposition, the City argues Perera-Gonzalez
 has failed to satisfy the legal standards for either reconsideration or amendment
 of the complaint. (Def.’s Resp. to Mot. for Recon., ECF No. 47; Def.’s Resp. to
 Mot. to Amend, ECF No. 48.) Perera-Gonzalez has timely replied to both
 responses. (Pl.’s Reply to Mot. for Recon., ECF No. 51; Pl.’s Reply to Mot. to
 Amend, ECF No. 52.) The Court has reviewed the briefing and the record and
 agrees with the City. The Court, therefore, denies both Perera-Gonzalez’s motion
 for reconsideration (ECF No. 44) and motion for leave to amend (ECF No. 42).
         “[I]n the interests of finality and conservation of scarce judicial resources,
 reconsideration of an order is an extraordinary remedy that is employed
 sparingly.” Gipson v. Mattox, 511 F. Supp. 2d 1182, 1185 (S.D. Ala. 2007). A
 motion to reconsider is “appropriate where, for example, the Court has patently
 misunderstood a party, or has made a decision outside the adversarial issues
 presented to the Court by the parties, or has made an error not of reasoning but
Case 1:20-cv-23973-RNS Document 67 Entered on FLSD Docket 09/03/2021 Page 2 of 3




 of apprehension.” Z.K. Marine Inc. v. M/V Archigetis, 808 F. Supp. 1561, 1563
 (S.D. Fla. 1992) (Hoeveler, J.) (citation omitted). “Simply put, a party may move
 for reconsideration only when one of the following has occurred: an intervening
 change in controlling law, the availability of new evidence, or the need to correct
 clear error or prevent manifest injustice.” Longcrier v. HL-A Co., 595 F. Supp. 2d
 1218, 1247 (S.D. Ala. 2008) (quoting Vidinliev v. Carey Int’l, Inc., No. CIV.A.
 107CV762-TWT, 2008 WL 5459335, at *1 (N.D. Ga. Dec. 15, 2008)). However,
 “[s]uch problems rarely arise and the motion to reconsider should be equally
 rare.” Z.K. Marine Inc., 808 F. Supp. at 1563 (citation omitted). Certainly, if any
 of these situations arise, a court has broad discretion to reconsider a previously
 issued order. Absent any of these conditions, however, a motion to reconsider is
 not ordinarily warranted.
         In his motion for reconsideration, Perera-Gonzalez points to discovery the
 City produced on April 26, 2021. According to Perera-Gonzalez, the evidence
 contained in that discovery supports his claims both for failure to train and for
 failure to supervise. Consequently, he argues, manifest injustice would result if
 he were not allowed to replead his claims and have them heard on their merits.
 Perera-Gonzalez’s reasoning misses the mark.
         “[W]here a party attempts to introduce previously unsubmitted evidence
 on a motion to reconsider, the court should not grant the motion absent some
 showing that the evidence was not available during the pendency of the motion.”
 Mays v. U.S. Postal Serv., 122 F.3d 43, 46 (11th Cir. 1997). Importantly, a party
 seeking to rely on newly discovered evidence to support reconsideration must
 show, among many other things, “due diligence on the part of the movant to
 discover the new evidence.” Application of Consorcio Ecuatoriano de
 Telecomunicaciones S.A. v. JAS Forwarding (USA), Inc., 747 F.3d 1262, 1274
 (11th Cir. 2014). Here, Perera-Gonzalez complains that, because the documents
 the City produced were so voluminous—over 1800 pages—it simply “could not be
 presented to the Court prior to [its] ruling” on the motion to dismiss, just a few
 weeks later. (Pl.’s Mot. for Recon. at 2.) Notably, however, Perera-Gonzalez fails
 to show, or even allege, that the evidence on which he seeks to rely was
 unavailable to him during the pendency of his motion. Indeed, it appears there
 was no impediment to Perera-Gonzalez’s obtaining the evidence even prior to
 filing this action in the first place. This is fatal to his motion.
         Perera-Gonzalez initiated this case in September 2020. The Court entered
 its scheduling order in December, a few months later, and set the deadline to
 amend the pleadings as February 26, 2021. (Sched. Order, ECF No. 24.) Perera-
 Gonzalez did not serve the relevant discovery requests on the City until February
 18, 2021 (request for production) and March 9 (interrogatories). The City
 eventually responded to those requests on April 26 and 27.
Case 1:20-cv-23973-RNS Document 67 Entered on FLSD Docket 09/03/2021 Page 3 of 3




        In support of his motion for reconsideration, Perera-Gonzalez relies on the
 following “new” evidence, most of which was contained in the City’s
 aforementioned April production: two other lawsuits filed against the City in the
 three years prior to 2017, allegedly involving claims of “the improper shooting of
 a person with mental health issues by officers of the City of Hialeah police
 department”; two investigations of Rodriguez regarding excessive force where
 “mental health issues” were allegedly present, in the year before Perera-
 Gonzalez’s shooting; 258 internal investigations by the City’s police department’s
 professional compliance bureau “into complaints in the past five years that
 indicate, excessive force, abuse of authority, or failure to provide mental health
 treatment”; and information indicating the City does not separately track
 complaints involving mental health issues. (Id. at 8–9 (emphasis added).)
 Nowhere in his briefing, however, does Perera-Gonzalez show, or even contend,
 that any of this evidence was not available before the Court’s consideration of
 the City’s motion to dismiss: indeed, he acknowledges receiving it weeks before
 the Court issued its order. Furthermore, it appears to the Court that all the
 evidence Perera-Gonzalez lists would have been readily available to him, had he
 sought it out, even before he filed his lawsuit and certainly before the expiration
 of the deadline to amend the pleadings.
        In short, Perera-Gonzalez fails to show, or even allege, he was in anyway
 diligent in seeking the evidence he now claims is so essential to pleading his
 case. Furthermore, because of his lack of diligence, Perera-Gonzalez’s motion for
 leave to amend his complaint, out of time, also fails: he has not presented good
 cause for an extension of the deadline to amend the pleadings, as required by
 Rule 16(b). Accordingly, the Court denies both Perera-Gonzalez’s motion for
 reconsideration (ECF No. 44) and motion for leave to amend his complaint (ECF
 No. 42).
       Done and ordered, in Miami, Florida, on September 2, 2021.


                                             ________________________________
                                             Robert N. Scola, Jr.
                                             United States District Judge
